               Case 5:18-cr-00312-EJD Document 56 Filed 08/16/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MARISSA HARRIS (NYBN 4763025)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          marissa.harris@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                       ) NO. 18-CR-00312-EJD
                                                     )
14           Plaintiff,                              ) STIPULATION AND [PROPOSED] ORDER
                                                     ) CONTINUING STATUS CONFERENCE
15      v.                                           )
                                                     )
16                                                   )
     XIAOLANG ZHANG,                                 )
17                                                   )
             Defendant.                              )
18                                                   )
19

20           IT IS HEREBY STIPULATED AND AGREED between the United States and defendant
21 XIAOLANG ZHANG, by and through undersigned counsel, that the status conference now scheduled

22 for August 23, 2021 be continued to November 8, 2021, at 1:30 p.m. The reason for the stipulated

23 continuance is so that defense counsel may continue to prepare, including by meeting and conferring

24 with the government and the defendant regarding produced discovery and potential resolutions of the

25 case. Additionally, the parties request the continuance for continuity of both government and defense

26 counsel. Government counsel just finished a criminal jury trial on August 12, 2021 and will be engaged

27 in preparing and litigating another criminal jury trial starting in September 2021. Defense counsel is

28 currently engaged in a criminal jury trial for the next several weeks.
   STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
   Case No. 18-CR-00312 EJD                                                                   v. 7/10/2018
               Case 5:18-cr-00312-EJD Document 56 Filed 08/16/21 Page 2 of 3




 1          Further, the parties hereby stipulate that the time period from August 23, 2021 to November 8,

 2 2021 should be excluded under the Speedy Trial Act pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv)

 3 to further the interest of justice, and to promote the continuity and effective preparation of counsel,

 4 taking into account the exercise of due diligence. Failure to grant the continuance would deny the

 5 government and the defendant continuity of counsel and deny counsel reasonable time necessary for

 6 effective preparation, taking into account the exercise of due diligence, per 18 U.S.C. §§ 3161(h)(7)(A)

 7 and (B)(iv). The parties further stipulate and agree that the ends of justice served by excluding the time

 8 from August 23, 2021 to November 8, 2021, from computation under the Speedy Trial Act outweigh the

 9 best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

10          The undersigned Assistant United States Attorney certifies that they have obtained approval from

11 counsel for the defendant to file this stipulation and proposed order.

12          IT IS SO STIPULATED.

13                                                        STEPHANIE M. HINDS
                                                          Acting United States Attorney
14

15 DATED: August 16, 2021                                        /s/
                                                          MARISSA HARRIS
16                                                        Assistant United States Attorney
17

18 DATED: August 16, 2021                                       /s/
                                                          DANIEL B. OLMOS
19                                                        Counsel for Defendant ZHANG
20

21

22

23

24

25

26

27

28
     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18-CR-00312 EJD                                                                   v. 7/10/2018
              Case 5:18-cr-00312-EJD Document 56 Filed 08/16/21 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          Based upon the facts set forth in the stipulation of the parties and for good cause shown, it is

 3 hereby ordered that the status conference now scheduled for August 23, 2021, is continued to November

 4 8, 2021, at 1:30 p.m. Further, pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv), the Court finds that

 5 the ends of justice served in granting the continuance outweigh the best interests of the public and the

 6 defendant in a speedy trial and excludes time from August 23, 2021 to November 8, 2021, and that

 7 failing to grant the continuance would unreasonably deny government counsel, defense counsel, and the

 8 defendant the reasonable time necessary for effective preparation, taking into account the exercise of

 9 due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

10          Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the status hearing

11 be continued to November 8, 2021, and that the time from August 23, 2021 to November 8, 2021 shall

12 be excluded from computation under the Speedy Trial Act. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

13          IT IS SO ORDERED.

14

15 DATED:
                                                                  HON. EDWARD J. DAVILA
16                                                                United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18-CR-00312 EJD                                                                    v. 7/10/2018
